A. J. WALKER, C. J.
In this case, the constitutional power of a municipal corporation to tax the sales of articles brought into this State from other States of the Union, when sold in the form, bulk, and packages in which they were brought in, is involved. The appellant claimed in the court below, as he does in this court, a right of exemption from such tax, under the second paragraph of the tenth section of the first article of the constitution of the United States. He farther claims here, as he did in the court below, that the law, or ordinance, under which such tax was levied, contravenes the constitutional provision above stated. The question of the exemption from taxation claimed, and of the constitutionality of the law or ordinance under which the tax was levied, arose in the court below, and was decided against the appellant. Upon the authority of our decision in Hinson v. Lott, (40 Ala. 123,) we decide, that the appellant has not the right of exemption from taxation claimed, and that the law, or ordinance, under which the tax upon sales in the original package and bulk of articles brought into this State from other States, was levied, does not contravene the constitution of the United States; and we affirm the judgment of the court below.